Olxvee, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, subject to the approval of the court, as follows:
1. That the involved merchandise consists of beef in natural juices in 6 pound tins, exported from Argentina on October 1,1959.
2. That the involved merchandise is not identified on the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521) and accordingly appraisement was made under Section 402 of the Tariff Act of 1930 as amended by said Customs Simplification Act of 1956.
3. That on or about the date of exportation, such or similar merchandise was not freely sold or offered in the country of exportation for exportation to the United States; that on or about said date of exportation, such or similar imported merchandise was not freely sold or offered in the United States; that accordingly appraisement was made on the basis of constructed value as defined in Section 402(d) of the Tariff Act of 1930 as amended by said Customs Simplification Act of 1956.
4. That the constructed value, as such value is defined in said Section 402(d) is $23.1934 per dozen tins, net packed.
5. That the above-entitled appeal may be submitted upon this stipulation, the same being limited to the merchandise and issues described! hereinabove and abandoned in all other respects.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove described, is constructed value, as defined in section 402(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and hold that such statutory value for the merchandise is $23.1934 per dozen tins, net, packed.
Judgment will be rendered accordingly.